___________

                                     No. 94-3855
                                     ___________

Estel Wade Dunsmore;                     *
David Allen Sheldon,                     *
                                         *
              Appellants,                *   Appeal from the United States
                                         *   District Court for the
     v.                                  *   Southern District of Iowa.
                                         *
Charlie Hourihan, employee of            *             [UNPUBLISHED]
ISP; Paul Hedgepeth;                     *
David Babcock; James Helling,            *
                                         *
              Appellees.                 *

                                     ___________

                     Submitted:      August 13, 1996

                            Filed:   August 22, 1996
                                     ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Estel Dunsmore and David Sheldon appeal from the district court's1
judgment in favor of defendants following a bench trial on their motion for
contempt for violation of a consent decree.        Having carefully reviewed the
record and the parties' briefs, we conclude the district court's decision
was correct, and we affirm for the reasons stated by the district court.
We decline to address appellants' arguments raised for the first time on
appeal.   See United States v. Dixon, 51 F.3d 1376, 1383 (8th Cir. 1995).
Accordingly, we affirm.       See 8th Cir. R. 47B.




      1
       The Honorable Celeste F. Bremer, United States Magistrate
Judge for the Southern District of Iowa, to whom the case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c).
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-